DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
a positioning unit (Claim 11)
an optical input interface (Claim 11)
an illumination optical unit (Claim 11)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a positioning unit” and “an illumination optical unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitation  “optical input interface” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the corresponding structure is not necessarily a structure in light of the Specifications.  On page 9, Applicant discloses that “side 18 of the collimation optical unit 18” can be referred to as “input interface 18”.  It is unclear if an input interface should be taken merely to be a geometric boundary, a volume of space, the abstract concept of inputting light, or a structure such as a surface of a refractive element.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claims 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim provides an illumination optical unit that is defined relative to an object that is variable and renders the claim indefinite. Claim 11, for example, firstly recites “focuses the supplied illumination such that a focus with a lateral extent of at least 0.1mm in air is present”.  This limitation appears to be in the present tense and requires a current state/configuration of the claims apparatus to focus light in air to a particular degree. At the same time, the claim requires the positioning unit, to set “an illumination position of the eye of a user” and “the illumination radiation enters into the eye … such that the focus lies within the eye”.  It is unclear whether the claim is to be interpreted as a system comprising a positioned user/eye and illumination impinging the eye and focusing, not in air but in the eye, or if the claim is to be interpreted as merely a light the focus of the optical element. The claim limits “a focus” and it is unclear if the phrasing is to be understood to be any lateral extent having been focused (i.e. subsequent to a larger lateral extent) or if the phrasing is to be understood to be the point of narrowest lateral extent.  In a vacuum, this ambiguity may be considered a breadth to the claimed invention though in the context of the claim having apparently two states of operation (e.g. with and without the eye) and various surfaces upon which a focus falls (i.e. the pupil, the vitreous body, the retina, etc.), the metes and bounds of the claim would not have been understood. 

Claim 11 recites the limitation "the focus" in Lines 9-10.  While there is a preceding occurrence of “a focus” in Line 7, the Line 7 focus is “in air” and the Lines 9-10 focus is explicitly “within the eye”.  As the eye necessarily changes what a person having ordinary skill in the art would consider a focus, it cannot be said that a focus provided by one optical system (the claimed apparatus without an eye) is the same as the focus provided by the optical system with an additional lens (the claimed apparatus with an eye).  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the breadth of the claim extends beyond manufactured apparatuses considered as patent eligible subject matter.  As the claim is limited, a naturally occurring light source (e.g. sunlight) and a naturally occurring optical surface (e.g. a body of water or atmosphere) and a naturally occurring positioning means would perform the claim illumination radiation and focus light to the claimed lateral extent (e.g. >0.1 mm).  Further, the claim appears to limit the radiation directly by requiring a human organism to specifically define the characteristics of the light (e.g. convergence and focus). 

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 11-24 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim appears to require a system for providing a particular illumination wherein the illumination is directly limited by a human organism (i.e. the refractive power of the positioned eye).  There is ambiguity in the . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14, 17-20, 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. No. 10,601,255 to Pigeon et al. (hereinafter Pigeon).
Regarding claim 11, Pigeon discloses an apparatus (e.g. optical transmitter 4, Fig. 2A) for supplying energy to and/or communicating with an ocular implant (remote device 20 embodied as an ocular implant, Fig. 2A, 4A-4C) by means of illumination radiation, the apparatus comprising: a positioning unit that sets an illumination position of the eye of a user (“Further, the power source may be on a wearable device such as a pair of eyeglasses, earring, earphone, or other wearable”, Figs. 2A, 4A-4C); an optical input interface that supplies illumination radiation (beam steering 6, Fig. 2A, 4A-4C); and an illumination optical unit (laser of optical transmitter, Figs. 2A, 4A-4C), wherein the illumination optical unit focuses the supplied illumination radiation such that a focus (collimated laser; abstract) with a lateral extent of at least 
Note: While the provisional application to which Patent ‘255 claims priority does not provide an entirely congruent disclosure, the portions relied upon for anticipation of the claimed invention are supported in the provisional application No. 62/365,144.
Regarding claim 12, Pigeon discloses the illumination optical unit is configured such that the focus lies in the region between the pupil of the eye and the center of rotation of the eye when the eye of the user is in the set illumination position (“the secondary focus at the center of rotation of the eye 50”; col. 10, ll. 7-62).
Regarding claims 13 and 17, Pigeon discloses the illumination optical unit comprises an optical element with a scattering effect that produces the lateral extent of the focus (“the reflecting optical element reflects or scatters the collimated beam in many directions, so that the reflection is no longer a directional beam and it can be detected from the source side anywhere in the coverage area, albeit at a lesser intensity”; col. 14, ll. 5-13).
Regarding claims 14 and 20, Pigeon discloses the illumination optical unit is configured to provide non-telecentric imaging of the illumination radiation into the center of rotation of the eye if the eye of the user is in the set illumination position (“the secondary focus at the center of rotation of the eye 50”; col. 10, ll. 7-62). As a telecentric optical system is a specific arrangement, silence as to the system being telecentric would have been understood by a person having ordinary skill in the art to be a non-telecentric system.
Regarding claim 18, Pigeon discloses the illumination optical unit images the illumination radiation such that the focus lies on a curved surface (Figs. 2A, 4A-4C).  The claimed “curved surface” is not a positively recited element of the apparatus and only serves to structurally and functionally limit the illumination optical unit.  As the illumination radiation 
Regarding claim 19, Pigeon discloses the illumination optical unit is configured such that the surface is spherically curved and, if the eye of the user is in the set illumination position, the center of curvature of the spherical surface lies at the center of rotation of the eye and the spherical surface extends through the pupil of the eye (Figs. 2A, 4A-4C).  The claimed “curved surface” is not a positively recited element of the apparatus and only serves to structurally and functionally limit the illumination optical unit.  As the illumination radiation focuses, the illumination radiation is necessarily structured and capable of the function of focusing on a curved surface.
Regarding claim 22, Pigeon discloses the illumination optical unit is configured to image the illumination radiation in telecentric fashion in such a way that, if the eye of the user is in the set illumination position, the focus lies in the pupil of the eye (col. 10, ll. 7-62).
Regarding claim 23, Pigeon discloses a source that emits the illumination radiation (e.g. optical transmitter 4, Fig. 2A).
Regarding claim 24, Pigeon discloses the positioning unit is configured to be placed on the head of the user (“Further, the power source may be on a wearable device such as a pair of eyeglasses, earring, earphone, or other wearable”, Figs. 2A, 4A-4C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 15-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pigeon as applied to claims 11 and 12 above, and further in view of US Pat. No. 10,228,561 to Robbins et al. (hereinafter Robbins).
Regarding claims 15 and 21, Pigeon discloses the claimed invention as cited above though does not explicitly disclose the illumination optical unit is configured to carry out telecentric imaging of the illumination radiation beams in such a way that, if the eye of the user is in a set illumination position, the focus lies in the center of rotation of the eye.
Robbins discloses the illumination optical unit is configured to carry out telecentric imaging of the illumination radiation beams in such a way that, if the eye of the user is in a set illumination position, the focus lies in the center of rotation of the eye (col. 1, ll. 18-37).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a telecentric optical system as taught by Robinson with the system as disclosed by Pigeon.  The motivation would have been to accommodate different distances between the source and the intended target by maintaining optical characteristics over a range (col. 5, ln. 54-col. 6, ln. 5).
Regarding claim 16, Pigeon discloses the claimed invention as cited above though does not explicitly disclose the illumination optical unit is configured to carry out telecentric imaging of the illumination radiation beams in such a way that, if the eye of the user is in a set illumination position, the focus lies in the center of rotation of the eye.
Robbins discloses the illumination optical unit is configured to carry out telecentric imaging of the illumination radiation beams in such a way that, if the eye of the user is in a set illumination position, the focus lies in the center of rotation of the eye (col. 1, ll. 18-37).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a telecentric optical system as taught by Robinson with the system as disclosed by Pigeon.  The motivation would have been to accommodate different distances between the source and the intended target by maintaining optical characteristics over a range (col. 5, ln. 54-col. 6, ln. 5).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872